F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                 UNITED STATES COURT OF APPEALS                          JUL 27 2001

                                 TENTH CIRCUIT                      PATRICK FISHER
                                                                             Clerk


 RON GATEWOOD,

          Plaintiff-Appellant,

 v.
                                                       No. 01-1056
 CCIA; WORKERS COMP; PSL;
                                                   (D.C. No. 00-D-1121)
 HOLLY HEALTH CARE SYS.; DR.
                                                        (Colorado)
 GRABOWSKI; DR. PETER S.
 QUINTERO; DR. BRIAN REISS; DR.
 RICHARD LOEFFLER; DR. ROBERT
 I. KAWASAKI; DR. C. D. BAKER,

          Defendants-Appellees.



                          ORDER AND JUDGMENT *


Before SEYMOUR and McKAY, Circuit Judges, and BRORBY, Senior Circuit
Judge.




      *
       After examining appellant’s brief and the appellate record, this panel has
determined unanimously that oral argument would not materially assist the
determination of this appeal. See Fed. R. App. P. 34(a)(2) and 10th Cir. R.
34.1(G). The case is therefore submitted without oral argument. This order and
judgment is not binding precedent, except under the doctrines of law of the case,
res judicata, or collateral estoppel. The court generally disfavors the citation of
orders and judgments; nevertheless, an order and judgment may be cited under the
terms and conditions of 10th Cir. R. 36.3.
      Ron Gatewood brought this pro se action against his former employer, the

employer’s workers’ compensation carrier, and the physicians and other health

care providers who treated an alleged work-related injury which Mr. Gatewood

sustained in 1993. Although Mr. Gatewood’s claims were not clearly set out in

his complaint, he appears to allege that after he was injured, he was improperly

sent back to work without a work restriction, and that he was then fired without

medical benefits. He also appears to contest the denial of his workers’

compensation claim and the denial of his petitions in state proceedings to reopen

the matter.

      Several of the eleven defendants in the case filed a motion to dismiss, 1

alleging that the court lacked subject matter jurisdiction and that Mr. Gatewood

had failed to state a claim for relief. The matter was referred to a magistrate

judge, who issued a show cause order to Mr. Gatewood directing him to show

why, in light of his failure to establish federal jurisdiction or set out a claim for

relief, sanctions should not be imposed against him under Fed. R. Civ. P. 11 for

his pursuit of baseless and frivolous claims. Mr. Gatewood’s response did not

address the problems with his pleading pointed out to him in the show cause

order. The magistrate judge subsequently issued a report and recommendation



      1
       The magistrate judge observed that the defendants who did not respond
apparently had not been served with a summons and complaint.

                                          -2-
that the motions to dismiss be granted and that the claims against the remaining

defendants be dismissed as a sanction under Rule 11. After a de novo review, the

district court adopted the report of the magistrate judge.

      Mr. Gatewood appeals, and we affirm, substantially for the reasons set out

in the magistrate judge’s report and recommendation. We have carefully

reviewed the record, and we are in agreement with the report’s conclusion that

Mr. Gatewood has not shown either federal question or diversity jurisdiction. We

further agree that he has failed to state any basis for a claim against the moving

defendants. Finally, we conclude that the dismissal of Mr. Gatewood’s claims

against the remaining defendants is an appropriate sanction in light of these

proceedings.

      The judgment of the district court is AFFIRMED.

                                       ENTERED FOR THE COURT


                                       Stephanie K. Seymour
                                       Circuit Judge




                                         -3-